Citation Nr: 0940482	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO. 06-17 809A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned.  A transcript of the 
hearing is associated with the claims file.  Following this 
hearing, the Veteran and the RO associated with the claims 
file additional evidence.  However, because the Veteran 
waived agency of original jurisdiction consideration of such 
evidence, the Board may consider it evidence in rendering its 
decision.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has coronary artery disease, 
hypertension, and erectile dysfunction that was caused or 
aggravated by his service-connected diabetes mellitus and/or 
by his military service.  Moreover, in January 2005 and 
October 2005 the RO obtained medical opinions as to the 
relationship between the above disorders and the Veteran's 
already service connected diabetes mellitus.  

Nonetheless, the Board finds that a remand is necessary in 
order to obtain another opinion as to the origins of the 
claimed disorders because the above examinations took place 
without the examiner having the claimant's most recent 
medical records which include, among other things, an opinion 
that his service connected diabetes mellitus caused or 
aggravated his coronary artery disease.  See, for example, 
the January 2006 letter from Phil Lobstein, M.D.; Also see 
38 U.S.C.A. § 5103A(d) (West 2002) (requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim); 38 C.F.R. § 3.310 (2007) (service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (holding that 
compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).  

The Board also finds the October 2005 VA examination 
inadequate because the report does not show that the examiner 
had access to the claims file and, while the examiner states 
that the onset of the Veteran's erectile dysfunction was in 
2000, private treatment records documents problems with 
erectile dysfunction since 1999.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007). 

The Board also finds that a remand to obtain another 
examination is required because, while the January 2005 
addendum reported that the Veteran's hypertension was not 
mostly caused by his diabetes mellitus, neither examiner 
provided a clear opinion as to whether the claimant's service 
connected diabetes mellitus aggravated his hypertension 
and/or erectile dysfunction.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.310; Allen, supra; Barr, supra.  

Lastly, the Board notes that the January 2005 and October 
2005 VA examiners based their opinions that the Veteran's 
diabetes mellitus did not cause his coronary artery disease, 
hypertension, and erectile dysfunction largely on the fact 
that he was not diagnosed with diabetes mellitus until 2004, 
after he had already been diagnosed with these other 
problems.  However, lab results found in the claims file show 
that the claimant had elevated glucose levels since 2002 and 
raises the possibility that he may have had diabetes mellitus 
for some time prior to 2004.  Therefore, the Board finds that 
a remand to obtain a clarifying medical opinion as to this 
point is also required.  Id.   

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination in order to ascertain the 
etiology of his coronary artery disease, 
hypertension, and erectile dysfunction.  
The claims file should be made available 
for review and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to the following:

a.	Is it at least as likely as not 
that the Veteran's diabetes 
mellitus existed prior to his 
developing hypertension?

b.	Is it at least as likely as not 
that the Veteran's diabetes 
mellitus existed prior to his 
developing erectile dysfunction?

c.	Is it at least as likely as not  
that the Veteran's coronary artery 
disease was caused or aggravated 
as a result of his diabetes 
mellitus?

d.	Is it at least as likely as not 
that the Veteran's hypertension 
was caused or aggravated as a 
result of his diabetes mellitus?

e.	Is it at least as likely as not 
that the Veteran's erectile 
dysfunction was caused or 
aggravated as a result of his 
diabetes mellitus?
		
A rationale for all opinions advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinions.

The examiner in providing answers to the 
above questions should comment on the 
June 2002 and August 2003 lab results 
that show elevated glucose levels.

The examiner in providing answers to the 
above questions should also comment on 
the January 2006 opinion from Dr. 
Lobstein regarding the Veteran's diabetes 
mellitus causing or aggravating his 
coronary artery disease.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the examiner is advised 
that the term "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

2.  After undertaking the above 
development, the Veteran should be 
provided updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the claims should 
be readjudicated taking into account the 
entire record on appeal including all 
evidence received since the December 2006 
supplemental statement of the case.  If 
any of the claims remain denied, the 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL. T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

